Case: 1:16-cv-01102-MRB-SKB Doc #: 96 Filed: 09/27/19 Page: 1 of 1 PAGEID #: 1248




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Vincent Lucas,

       Plaintiff,
                                                         Case No. 1:16cv1102

               v.                                        Judge Michael R. Barrett

Total Security Vision, Inc., et al.,

       Defendants.

                               JUDGMENT IN A CIVIL CASE

       [     ] JURY VERDICT: This action came before the Court for a trial by jury.
               The issues have been tried and the Jury has rendered its verdict.

      [ X]    DECISION BY COURT: This action came to trial or hearing before the
              Court. The issues have been tried or heard and a decision has been
              rendered.


IT IS ORDERED AND ADJUDGED: The Report and Recommendation (Doc. 93) is
adopted; Defendants’ Motion to Dismiss (Doc. 87) is granted and Plaintiff’s Motion to
Dismiss Counterclaim (Doc. 92) is granted.

Date: September 27, 2019                      Richard W. Nagel, Clerk
                                             Clerk

                                       By:           S/Barbara A. Crum
                                             Deputy Clerk
